Citation Nr: 0622522	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-38 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected low back disability, currently evaluated as 
40 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected depression, currently evaluated as 30 
percent disabling.  

3.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and spouse
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.

The veteran provided testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge (VLJ) in April 
2006.  A transcript of this hearing has been associated with 
the veteran's VA claims folder.

Remanded issues

As addressed in the REMAND portion of the decision below, the 
issues of the veteran's entitlement to a disability rating in 
excess of 30 percent for his service-connected depression, 
and entitlement to TDIU, are REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington, DC.

Issues not on appeal

The record reflects that service connection was denied for 
bipolar disorder by a November 2005 rating decision.  To the 
Board's knowledge, the veteran has not disagreed with that 
decision and this issue is therefore not in appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

FINDINGS OF FACT

1.  The medical and other evidence of record demonstrates 
that the veteran's service-connected low back disability is 
manifested by pain and limitation of motion.  The record does 
not demonstrate that the service-connected low back 
disability is manifested by ankylosis, and no objective 
neurological symptomatology has been clinically demonstrated.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected low 
back disability, so as to render impractical the application 
of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the 
veteran's service-connected low back disability are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243  (2005); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292 and 5293 (2002).

2.  The criteria for referral of the service-connected low 
back disability for consideration on an extra-schedular basis 
are not met. 38 C.F.R. § 3.321(b)(1) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking a rating in excess of 40 percent for 
his service-connected low back disorder.  

As is discussed elsewhere in this decision, the depression 
and TDIU claims are being remanded for additional 
development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002). 

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Here, the veteran was provided with VCAA notification via 
letters dated in May 2002, December 2005, and March 2006.  
For the reasons detailed below, the Board finds that, through 
these letters, the veteran has been amply informed of what is 
required of him and of VA.  

First, VA must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  In this case, the December 2005 VCAA 
letter informed the veteran, in pertinent part, that he may 
submit evidence showing that his service-connected low back 
disorder had increased in severity, and that "the evidence 
must show that your service-connected condition has gotten 
worse."  

Second, VA must inform the claimant of the information and 
evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  Here, the May 
2002 and December 2005 VCAA letters contained language to the 
effect that VA would obtain relevant records from VA or other 
Federal agency or department, and that they would request 
such records from private sources.  These letters also stated 
that VA would provide a medical examination or get a medical 
opinion if they decided it was necessary to make a decision 
on the veteran's claim.  In addition, the December 2005 VCAA 
letter informed the veteran he could also submit his own 
statement which "should completely describe your symptoms, 
their frequency and severity, and other involvement, 
extension and additional disablement caused by your 
disability."

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).  In this case, the May 2002 and 
December 2005 VCAA letters contained language indicating the 
veteran should identify any relevant evidence he wanted VA to 
request on his behalf, and that he should submit any 
necessary release for VA to obtain such evidence.  Moreover, 
these letters informed the veteran that while VA would 
request private records, it was ultimately his responsibility 
to make sure VA received the evidence.  

Finally, VA must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).  In pertinent part, the December 2005 
VCAA letter informed the veteran that "[i]f there is any 
other evidence or information that you think will support 
your claim, please let us know."  This letter also informed 
the veteran that "[i]f you have any evidence in your 
possession that pertains to your appeal, please send it to 
us."  

The Board further notes that the veteran has actively 
participated in the processing of his claim, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  

The Board is cognizant of the holding of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in which the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date disability.  Because a service connection 
claim is comprised of five elements, the Court further held 
that the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

In this case, the Board notes, with respect to the low back 
claim, elements (1) through (3) are not in dispute.  The 
degree of disability [element (4)] is the subject of this 
appeal, and has been addressed by the VCAA letters noted 
above.  The appropriate effective date [element (5)] has not 
been contested by the veteran.

The Board also notes that the March 2006 letter described 
VA's adjudication of disability ratings with language that 
tracks the Court's discussion of such in Dingess/Hartman, 
supra.  Further, both the December 2005 and March 2006 
letters included examples of evidence VA would consider in 
evaluating the veteran's claims.

In view of the foregoing, the Board finds that the veteran 
was notified and aware of the evidence needed to substantiate 
his claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
him and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

It is clear from a review of the file that any and all 
evidence pertinent to the appellate claim is already of 
record; the veteran has not indicated the existence of any 
relevant evidence that has not been obtained or requested.  
He has also been accorded multiple VA medical examinations 
which evaluated the severity of his service-connected low 
back disorder, and he has not indicated the disability has 
increased in severity since the last examination.

In addition, the Board observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has been afforded the opportunity to 
present evidence and argument in support of his appeal, to 
include at his April 2006 hearing.  He has been, and still 
is, represented by a very able accredited representative who 
is clearly familiar with the law and the facts of this case.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA. 
Accordingly, the Board will proceed to a decision on the 
merits of this case.

1.  Entitlement to an increased rating for service-connected 
low back disorder, currently evaluated as 40 percent 
disabling.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2005).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2005); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
Nevertheless, the Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2005).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40(2005).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2005).

Assignment of appropriate diagnostic code

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  

The Board observes that, during the pendency of this case, 
the applicable rating criteria for the spine, found at 38 
C.F.R. § 4.71a, were amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  Where a 
law or regulation changes after the claims have been filed, 
but before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the Secretary 
of VA to do otherwise and the Secretary did so.  See 
VAOGCPREC 7-2003.  

The Board will therefore evaluate the veteran's service-
connected low back disorder under both the former and the 
current schedular criteria, keeping in mind that the revised 
criteria may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2005); VAOPGCPREC 3-2000; 
Green v. Brown, 10 Vet. App. 111, 117 (1997).

In this case, the record reflects the RO evaluated the 
veteran's low back disorder under former Diagnostic Codes 
5292 [limitation of motion, lumbar spine] and 5293 
[intervertebral disc syndrome], as well as the current 
General Rating Formula for Diseases and Injuries of the Spine 
and the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.  The Board will do the same.  The 
veteran has not suggested that any other former diagnostic 
codes are potentially applicable to his claim.

Specific schedular criteria

(i.)  The former schedular criteria

Former Diagnostic Code 5292 provided for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  38 C.F.R. § 4.71a (2002).

Former Diagnostic Code 5293 provided for evaluation of 
intervertebral disc syndrome. Intervertebral disc syndrome is 
assigned a noncompensable rating when it postoperative, 
cured.  A 10 percent evaluation is assigned when it is mild.  
Moderate symptoms with recurring attacks are assigned a 20 
percent evaluation.  Severe symptoms, with recurring attacks 
and intermittent relief are assigned a 
40 percent evaluation.  Pronounced symptoms, that are 
persistent and compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief 
are assigned a 60 percent evaluation.  The maximum evaluation 
available under Diagnostic Code 5293 is 60 percent.  
38 C.F.R. § 4.71a (2002).

(ii.)  The current schedular criteria

The 1993 amendment to 38 C.F.R. § 4.71a (i.e., the "new" 
criteria) changed the Diagnostic Codes for spine disorders to 
5235 to 5243.  In general, spine disorders are now rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine, as follows.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  An evaluation of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  An evaluation of 40 percent is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of 50 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 100 percent requires unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a (2005).

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, Plate V, and Note 
(2), General Rating Formula for Diseases and Injuries of the 
Spine as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (5) (2005), as added by 68 Fed. Reg. 51,454 
(Aug. 27, 2003).  See also Shipwash v. Brown, 8 Vet. App. 
218, 221 (1995); Lewis v. Derwinski, 3 Vet. App. 259 (1992).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51,455 
(Aug. 27, 2003).

The current schedular criteria includes a separate Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Under this Formula, an evaluation 
of 10 percent is warranted for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least one week but less than 
2 weeks during the past 12 months.  An evaluation of 20 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  An 
evaluation of 40 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  An evaluation of 60 percent requires intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a (2005).

For the purposes of evaluations under Diagnostic Code 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, 
Intervertebral Disc Syndrome, Note (1) (2005); see also 69 
Fed. Reg. 32, 449 (June 10, 2004).

Analysis

Schedular rating

(i.)  The former schedular criteria

The veteran's service-connected lumbar spine disability is 
currently rated 40 percent disabling.   Former Diagnostic 
Code 5292 provided a maximum schedular rating of 40 percent, 
which is the current evaluation.  Therefore, this Code 
provides no legal basis upon which to assign a higher rating.

Former Diagnostic Code 5293 allows for a 60 percent rating 
for low back disability with pronounced symptoms such as 
sciatic neuropathy, spasms, absent ankle jerk and the like, 
with little intermittent relief.

After having carefully reviewed the medical evidence, the 
Board finds that the demonstrated lumbar spine pathology does 
not approximate that which would allow for the assignment of 
a 60 percent disability rating.  VA spine examinations 
conducted in May 2002 and October 2002 both noted that ankle 
jerks, among other things, were intact and symmetrical.  In 
addition, no swelling or spasms were noted to the posterior 
back, and deep tendon reflexes were 2+ bilaterally including 
the quads.  Thus, the competent medical evidence does not 
indicate demonstrable muscle spasm nor absent ankle jerk.

The Board also notes that a December 2003 MRI found no 
significant nerve root involvement, no herniated disc, and no 
neural foramen narrowing seen.  Moreover, a February 2004 VA 
neurological examination of the lower extremities and back 
was normal; there were no neurological findings.  
Consequently, the Board concludes the competent medical 
evidence does not demonstrate significant neurological 
symptomatology of the low back.  

Although the Board has taken into consideration the veteran's 
description of his back disability.  See the April 2006 
hearing transcript, to include a report of a muscle spasm. 
However, the totality of the evidence, in particular the 
recent clinical findings, does not reflect pronounced 
symptoms that are persistent and compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc.  A discussed 
above, neurological symptoms have not bee objectively 
identified via diagnostic testing, there is no absence of 
ankle jerk, there is no other neurological deficit 
attributable to the service-connected spine disability, and 
spasm was not identified.

For these reasons, the Board concludes that the veteran is 
not entitled to a rating in excess of 40 percent for the 
service-connected low back disorder under the former 
schedular criteria.  



(ii.)  The current schedular criteria

The General Rating Formula for Diseases and Injuries of the 
Spine provides for a rating in excess of 40 percent only when 
there is evidence of unfavorable ankylosis of the entire 
thoracolumbar spine or the entire spine.  However, a thorough 
review of the competent medical evidence, to include VA 
medical examinations conducted in December 1976, July 1980, 
May 2002, October 2002, and February 2004, does not reflect 
the veteran has ever been diagnosed with ankylosis of the 
lumbar spine.

The Board further notes that even though the veteran 
experiences pain and limitation of the low back, the record 
does not reflect that the entire thoracolumbar spine, or the 
entire spine, is fixed in flexion or extension.  For example, 
the May 2002 VA spine examination noted that he flexed his 
lumbar spine to 60 degrees, and that he could backward extend 
to 10 degrees.  On the subsequent October 2002 VA spine 
examination he had flexion to 50 degrees, with backward 
extension again to 10 degrees.  Both examinations also noted 
that he was able to bend to try and touch his toes with his 
hands reaching to below his knees ten times.  Moreover, on 
the most recent VA spine examination conducted in February 
2004, he had forward extension to 60 degrees out of 90 with 
an endpoint of pain; extension to 15 out of 30 degrees with 
an endpoint of pain; and lateral extension zero to 30 degrees 
bilaterally with an endpoint of pain.  In addition, it was 
noted that with stress testing while holding five-pound and 
weights the veteran could complete 13 of 15 forward flexions 
to 60 degrees; this was limited by pain, but was not limited 
by fatigue or incoordination.  

In light of the foregoing, the Board concludes that even with 
the veteran's complaints of pain, the medical and other 
evidence of record does not reflect that his service-
connected low back disorder is manifested by ankylosis; he 
has not been diagnosed with such a condition, nor do the 
objective evaluations demonstrate immobility of the spine.  
Consequently, he does not meet or nearly approximate the 
criteria necessary for a schedular rating in excess of 40 
percent pursuant to the General Rating Formula for Diseases 
and Injuries of the Spine.  

With respect to Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a thorough review 
of the record does not indicate the veteran has experienced 
any periods of acute signs and symptoms due to intervertebral 
disc syndrome which requires bed rest prescribed by a 
physician and treatment by a physician.  In short, he has not 
experienced incapacitating episodes as defined by 38 C.F.R. § 
4.71a, Intervertebral Disc Syndrome, Note (1) (2005).  As 
such, he clearly has not experienced incapacitating episodes 
having a total duration of at least 6 weeks during a 12 month 
period.  Therefore, he does not meet or nearly approximate 
the criteria for a rating in excess of 40 percent under this 
Formula.

For these reasons, the Board concludes that the veteran is 
not entitled to a rating in excess of 40 percent for his 
service-connected low back disorder pursuant to the current 
schedular criteria.

DeLuca considerations

In evaluating the veteran's low back claim, the Board is 
cognizant of the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59, as well as the holding in DeLuca, supra.  However, the 
record does not contain any objective evidence of functional 
impairment attributable to the veteran's complaints of low 
back pain which would warrant a schedular rating in excess of 
the 40 percent evaluation currently in effect.

(i.)  The former schedular criteria

Regarding the former criteria, the veteran is already in 
receipt of the maximum schedular rating available under 
former Diagnostic Code 5292 for limitation of motion of the 
lumbar spine.  In Johnston v. Brown, 10 Vet. App. 80, 85 
(1997), the Court determined that if a claimant is already 
receiving the maximum disability rating available, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.

The Board also notes that the Court has held that where a 
Diagnostic Code is not predicated on a limited range of 
motion alone, such as the case here with Diagnostic Code 
5293, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

 (ii.)  The current schedular criteria

With respect to the current criteria, as explained above, 
under the General Rating Formula for Diseases and Injuries of 
the Spine a schedular rating in excess of the currently 
assigned 40 percent is not available in the absence of 
unfavorable ankylosis.  The medical and other evidence of 
record does not suggest that any loss of function caused by 
pain causes, or amounts to, immobility of the lumbar spine.  

Furthermore, there is no indication of weakness, fatigue, 
incoordination and the like due to pain which would allow for 
the assignment of additional disability in any event.  In 
fact, the February 2004 VA spine examiner noted that DeLuca 
factors such as incoordination, weakness, fatigability and 
the like were not here present.  

After having carefully considered the matter, although 
acknowledging the veteran's complaints of pain, the Board 
does not believe that additional disability may be assigned 
based DeLuca factors.

Esteban factors

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2005); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2005); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Under Bierman v. Brown, 6 Vet. App. 125 (1994), under former 
Diagnostic Code 5293 the assignment of a separate rating for 
a neurological disability may be appropriate when its 
manifestations are distinct from the musculoskeletal 
disorder.
This holding is mirrored in the current schedular criteria; 
see Note (1) to the General Rating Formula for Diseases and 
Injuries of the Spine.

In this case, as discussed above, there have been no 
clinically identified neurological symptoms.  Separate rating 
under a neurological code is therefore no warranted.    

Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  In 
this case, it does not appear that the RO explicitly 
considered whether the veteran's service-connected low back 
disorder warranted an extraschedular evaluation.  Under Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a 
determination as to an extraschedular evaluation in the first 
instance.  See also VAOPGCPREC 6-96.  However, the Board can 
address the matter of referral of this matter to appropriate 
VA officials.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2005).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  The record does not show that the 
veteran has required frequent hospitalizations for his 
service-connected low back disorder.  In fact, there is no 
indication of any periods of hospitalization during the 
pendency of this case due to this disability.  

Additionally, there is not shown to be evidence of marked 
interference with employment due solely to the low back 
disorder such as to trigger consideration of the 
extraschedular provisions.  The Board acknowledges that the 
veteran has been in receipt of disability benefits from the 
Social Security Administration (SSA), which determined that 
his disability (for SSA purposes) began in September 1984.  
See Martin v. Brown, 4 Vet. App. 136, 140 (1993) [while a SSA 
decision is not controlling for purposes of VA adjudication, 
it is "pertinent" to a veteran's claim]. Significantly, the 
SSA records indicate that the primary diagnosis was manic 
depressive illness, with an "other" diagnosis of scoliosis 
(i.e., the service-connected low back disability).  It 
appears that SSA discounted the back disability as markedly 
impacting the veteran's employability.  

That conclusion is buttressed by the report of a May 1998 
medical evaluation of the low back which is contained in the 
SSA records.  The examiner  concluded that the veteran should 
be able to tolerate at least sedentary to light intermittent 
activities in an appropriate work-place setting regarding 
back mechanics and ability to reposition.  A subsequent 
December 2001 examination conducted by a different physician 
concluded that, physically, the veteran had no evidence of 
any significant musculoskeletal impairments that would 
restrict him from light to moderate duty.  Similarly, the 
February 2004 VA spine examiner opined that the veteran's low 
back condition might preclude him from physical employment, 
but not sedentary employment.  

At the April 2006 hearing, the veteran disputed that he was 
capable of even sedentary employment.  The Board finds these 
statements, proffered as they are in connection with his 
claim for additional monetary benefits from the government, 
to be self-serving and lacking in credibility and probative 
value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
[VA cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].  The Board 
places far greater weight on the evaluations made by 
competent medical professionals regarding the impact of his 
service-connected low back disorder on his employability.  
These evaluations, as discussed above, indicate that he 
indeed is capable of sedentary employment.

In short, although not belittling the severity of the 
veteran's lumbar spine condition, the Board concludes that 
the greater weight of the evidence of record does not reflect 
that the back disorder markedly interferes with the veteran's 
employability, that is beyond the level contemplated in the 
assigned disability rating of 40 percent.  Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 (2005).  
Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."   See also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.

For these reasons, the Board has determined that referral of 
the low back disorder for extra-schedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased rating for service-connected low 
back disorder, currently evaluated as 40 percent disabling, 
is denied.


REMAND

For reasons explained immediately below, the Board finds that 
the two remaining issues on appeal must be remanded.

2.  Entitlement to an increased disability rating for 
service-connected depression, currently evaluated as 30 
percent disabling.  

The Board is presented with a record on appeal which 
demonstrates that, in addition to the service-connected 
depression, the veteran has been diagnosed with bipolar 
disorder.  As noted in the Introduction, service connection 
was denied for bipolar disorder by the November 2005 rating 
decision.  

The Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  For the reasons detailed below, the 
Board finds that clarification is necessary as to which part 
of the veteran's psychiatric symptomatology is due to his 
service-connected depression and which part is due to the non 
service-connected bipolar disorder.

The medical evidence of record suggests that a portion, 
perhaps the major portion, of the veteran's psychiatric 
problems are due to the non service-connected bipolar 
disorder rather than to the service-connected depression.  As 
an example, in his October 2004 statement, Dr. K opined that 
the veteran's "incessant volubility" made it highly 
unlikely that anyone would ever employ him.  Moreover, the 
record indicates that the veteran was hospitalized in April 
2005 with signs of psychomotor agitation, which was diagnosed 
as bipolar disorder, manic.  Symptoms such as agitation and 
volubility are arguably consistent with bipolar disorder 
ratter than depression.  

It is not clear from the competent medical evidence of 
currently of record exactly which psychiatric symptoms are 
due to the depression and which are due to the bipolar 
disorder.  Clarification of this matter is necessary for an 
informed evaluation of the veteran's increased rating claim.  
See Colvin v. Derwinski, 1 Vet. App, 171, 175 (1991)  [when 
the medical evidence of record is insufficient,  the Board 
must supplement the record by ordering a medical 
examination].  See also Mittleider, supra.  Accordingly, a 
remand is required.

3.  Entitlement to TDIU.

The Board further notes that resolution of the veteran's 
claim of entitlement to an increased disability rating for 
depression may impact his TDIU claim.  
The statement from Dr. K indicates that employment is 
precluded, at least in part, due to the veteran's "incessant 
volubility", which appears to be a psychiatric manifestation 
and which may or may not be associated with the service-
connected depression.  As such, the issues are inextricably 
intertwined, and the Board must defer making a determination 
on the TDIU claim until the development deemed necessary on 
the depression claim is completed.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) [the prohibition against the 
adjudication of claims that are inextricably intertwined is 
based upon the recognition that claims related to each other 
in the prescribed degree should not be subject to piecemeal 
decision-making or appellate litigation].

This case is therefore REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should schedule the veteran for 
examination by a psychologist.  The 
psychologist, after an interview with the 
veteran, administering any appropriate 
diagnostic testing, and a review of the 
claims folder, should identify, to the 
extent practicable, the psychiatric 
diagnoses present and the symptomatology 
associated with each.  If it is 
impossible to separate certain symptoms 
among multiple psychiatric diagnoses, 
this should be so indicated.  A report 
should be prepared and associated with 
the veteran's VA claims folder.

2.  VBA should then arrange for a review 
of the veteran's file by a physician with 
appropriate expertise to determine the 
current nature and severity of the 
veteran's service-connected depression.  
The veteran's VA claims folder must be 
made available to and be reviewed by the 
reviewer.  In particular, the reviewer 
should attempt to distinguish 
symptomatology which is attributable to 
the veteran's service-connected 
depression and that which is attributable 
to any other diagnosed psychiatric 
disability, to include bipolar disorder.  
If the reviewer believes that an 
interview with the veteran is necessary, 
such should be arranged.  If the 
reviewing physician cannot distinguish 
the various psychiatric symptomatology, 
this should be indicated.  A report 
should be associated with the veteran's 
VA claims folder.

3.  After completing any additional 
development and/or notification deemed 
necessary, VBA should readjudicate the 
issues on appeal.  

If the benefits requested on appeal remain denied, in whole 
or in part, the veteran should be furnished a supplemental 
statement of the case and be allowed an appropriate 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion, legal or 
factual, as to any final outcome warranted as to any issue.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


